J-A15020-22

                                           2022 PA Super 177


    DENISE L. WILSON                                 :   IN THE SUPERIOR COURT OF
                                                     :        PENNSYLVANIA
                                                     :
                    v.                               :
                                                     :
                                                     :
    KYRA S. SMYERS                                   :
                                                     :
                             Appellant               :   No. 128 WDA 2022


                    Appeal from the Order Entered January 10, 2022,
                    in the Court of Common Pleas of Bedford County,
                      Civil Division at No(s): 797 for the year 2017.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

OPINION BY KUNSELMAN, J.:                                  FILED: October 14, 2022

        Kyra S. Smyers (Mother) appeals the order issued by the Bedford

County Court of Common Pleas, which expanded the custody rights of Denise

L. Wilson (Grandmother1) regarding Mother’s five-year-old son, L.H.S. (the

Child). Under a previous consent order, Grandmother exercised supervised

physical custody for an hour and a half, every other week, in Mother’s home.

This matter involves the parties’ cross-modification petitions. Grandmother

sought unsupervised partial custody under 23 Pa.C.S.A. § 5325(1); in

response, Mother sought to “suspend” Grandmother’s custody, stopping the

visits altogether. The trial court granted Grandmother’s relief, awarding her

partial custody on the first Saturday of each month. On appeal, Mother argues




____________________________________________
1   Denise Wilson is the paternal grandmother.
J-A15020-22



that the court misapplied 23 Pa.C.S.A. § 5328(c)(1) (considerations when

awarding grandparent custody). After careful review, we affirm.

        In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court provided

the relevant factual and procedural history:

             Mother and George Bango, Jr. (Father) began a relationship
             when Mother was 19 years old, and Father was 32 years old,
             while they both worked at [a local hospital]. Mother was
             employed in the housekeeping department while Father was
             an emergency room nurse. Father was an Army veteran
             and suffered from mental health issues. Mother’s parents
             did not approve of the relationship.      Mother hid the
             relationship, and ultimately six months of her pregnancy,
             from her parents. As the relationship progressed, Father
             became more controlling and obsessive with Mother.
             Father’s mental health problems spiraled and ultimately he
             ended his own life [in December 2016, when the Child was
             approximately 5 months old].

             […] Grandmother initially filed a Complaint for
             Grandparent’s Custody on August 18, 2017. In her initial
             Petition, Grandmother requested periods of partial custody
             pursuant to 23 Pa.C.S.A. § 5325(1).[2] [A] hearing on the
             matter was ultimately scheduled for May 24, 2018, at which
____________________________________________
2 Section 5325(1) (Standing for partial physical custody and supervised
physical custody) provides:

             In addition to situations set forth in section 5324 (relating
             to standing for any form of physical custody or legal
             custody), grandparents and great-grandparents may file an
             action under this chapter for partial physical custody or
             supervised physical custody in the following situations:

                 (1) where the parent of the child is deceased, a parent
                 or grandparent of the deceased parent may file an action
                 under this section;


23 Pa.C.S.A. § 5325(1).


                                               -2-
J-A15020-22


        point the parties agreed to an order granting Grandmother
        periods of supervised partial custody every other Friday
        from 5:00 p.m. to 6:30 p.m., to be supervised by Mother
        and to occur in Mother’s home, as well as several collateral
        provisions. These supervised periods of partial custody
        were faithfully exercised by Grandmother for approximately
        two years until the COVID-19 pandemic. The parties agreed
        to suspend the in-person periods of partial custody in
        March/April 2020 and instead Grandmother would telephone
        the Child. Grandmother made repeated requests to resume
        some form of in-person contact with the Child, which [were]
        denied by Mother.

        Ultimately, Grandmother filed a Petition to Modify the
        Custody Order on July 29, 2021, which gave rise to the
        instant litigation and appeal. In her Petition to Modify,
        Grandmother requested that the visits resume and not be
        supervised, arguing that supervision was no longer
        necessary since a relationship and bond had developed
        between Grandmother and the Child such that those
        provisions were no longer necessary.        Thereafter, on
        September 22, 2021, Mother filed a Petition for Modification
        of Custody, requesting that Grandmother’s periods of partial
        custody be suspended, alleging that the Child and
        Grandmother failed to develop a bond and that the Child
        identifies Mother’s fiancé as his father and [the fiancé’s]
        parents as [the Child’s paternal] grandparents.

        Following hearings held on November 12, 2021, and January
        3, 2022, [the trial court] granted Grandmother’s Petition for
        Modification of Custody and by Order dated January 2,
        2022, granted Grandmother unsupervised partial custody
        on the first Saturday of each month from 10:00 a.m. until
        5:00 p.m., as well as several collateral provisions.

Trial Court Opinion (T.C.O.), 2/11/22, at 1-3 (capitalization and format

adjusted) (footnote added).

     Mother timely filed this appeal.     She presents three issues for our

review, which we reorder for ease of disposition:




                                    -3-
J-A15020-22


            1. Did the trial court commit an error of law or an abuse
               of discretion when it precluded [Mother] from offering
               more detailed testimony of the circumstances
               surrounding the [Father’s] conduct towards [Mother]
               and her family, culminating in the [Father] taking his
               own life (suicide), and those circumstances’ effects
               upon Mother and her extended family?

            2. Did the trial court commit an error of law or an abuse
               of discretion when, under the circumstances of the
               present matter, it ordered an expansion of
               [Grandmother’s] physical custody rights to partial
               custody, notwithstanding the lack of any appreciable
               relationship between her and the [Child]?

            3. Did the trial court commit an error of law or an abuse
               of discretion when, under the circumstances of the
               present matter, it overrode [Mother’s] decision (or
               denied her request) to terminate continuing contact
               between       the    [Child]   and     [Grandmother],
               unnecessarily and/or improperly overriding a fit
               parent’s decision and giving insufficient weight to the
               parent-child relationship, by ordering an expansion of
               custodial contact afforded [to] the [Grandmother] to
               partial custody?

Mother’s Brief at 7-8.

      Mother’s first appellate issue concerns the admission of evidence. Citing

her unhealthy relationship with Father and the circumstances of his death,

Mother argued at trial that any involvement with the paternal family would

adversely affect her mental health and, by proxy, her ability to parent. To

support this argument, Mother sought to introduce her own testimony, as well

as that of her family members. According to Mother, “[s]uch testimony would

have provided significant context as to why [Mother] decided it was better to

end an unproductive, unsubstantial relationship between [Grandmother] and

the Child.” Id. at 32. The trial court permitted some of Mother’s testimony

                                     -4-
J-A15020-22



but found Mother’s additional, proffered evidence to be irrelevant or

superfluous. Mother alleges the court erred.

      To resolve this issue, we are guided by the following principles. The

admission of evidence is a matter vested within the sound discretion of the

trial court, and such a decision shall be reversed only upon a showing that the

trial court abused its discretion.   Commonwealth v. Antidormi, 84 A.3d

736, 749 (Pa. Super. 2014). “An abuse of discretion is not merely an error of

judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.” Id.

(citation omitted).

      The threshold inquiry with admission of evidence is whether the

evidence is relevant. Id. at 750 (citation omitted).

         Evidence is relevant if it logically tends to establish a
         material fact in the case, tends to make a fact at issue more
         or less probable, or supports a reasonable inference or
         presumption regarding the existence of a material fact. In
         addition, evidence is only admissible where the probative
         value of the evidence outweighs its prejudicial impact.

Id.; see also Pa.R.E. 401; 402; 403.

      In its Rule 1925(a) opinion, the trial court summarized Mother’s

testimony:

         The court heard a substantial amount of testimony about
         the relationship between the parents prior to Father’s
         suicide. It was obvious to this court that the parents’
         relationship was not a very good one due in large part to
         [Father’s] serious mental health struggles. Mother testified

                                      -5-
J-A15020-22


             that she and Father never lived together.              As the
             relationship progressed, he became more possessive and
             was obsessed with her.            Mother testified that in
             approximately May 2016, Father was acting erratically,
             which culminated in a stand-off with the Pennsylvania State
             Police. Father had a firearm and attempted to kill himself
             but was taken into custody and incarcerated. Mother
             testified credibly that this was a terrifying time for her and
             her family. Father was released from jail in approximately
             September 2016. After being released, Father sent Mother
             a few emails. Father filed a custody petition, and a custody
             conference was held in October 2016. A custody hearing
             was scheduled for March 2017. Mother acknowledged
             sending Father messages expressing love, but Mother
             testified that she only did so because she didn’t want him to
             hurt himself. Ultimately, Mother filed for a Protection From
             Abuse Order on December 28, 2016. Father committed
             suicide on December 29, 2016, after being served with the
             temporary order. While acknowledging the certain and
             unfortunate effect the above events had on Mother, this
             court noted that the deceased Father is not a party to this
             action and there is no evidence whatsoever that
             Grandmother engaged in any abusive acts. Rather, the
             evidence has shown that Grandmother has acted with good
             faith throughout this custody case.[3]

T.C.O. at 10-11 (capitalization adjusted) (footnote added).

        The trial court explained that it initially allowed significant testimony

about Father’s actions and their impact on Mother, but that the court

prohibited collateral testimony after doubting its relevance, “especially since

Grandmother had no role in those events or the parents’ relationship.” See

id. at 20. Mother concedes the trial court allowed her to provide information

about the traumatic impact Father’s death had on her.                However, she

____________________________________________
3 The trial court also noted: “Grandmother credibly testified that she did not
blame Father’s suicide on Mother, testifying that it happened because [Father]
had mental health problems.” T.C.O. at 9.

                                               -6-
J-A15020-22



maintains that the court erred when it prevented her from elaborating why

she should be allowed to end the relationship between Grandmother and the

Child. See Mother’s Brief at 32.

        After review, we discern no abuse of discretion. The trial court allowed

Mother to make her case, affording her ample opportunity to present

supporting testimony. The court even found Mother to be credible, expressly

noting that Mother became physically emotional during her testimony. See

N.T., 1/3/22 (Day 2), at 81. But after a certain point, the court decided that

additional testimony regarding Mother’s history with Father, and how it

currently affects her, was superfluous and not particularly relevant to either

Mother’s relationship with the Child, nor the Child’s relationship with

Grandmother. We conclude that the court’s evidentiary ruling was not

manifestly unreasonable, and we decline to remand for further testimony.4

Mother’s first issue is without merit.

        The crux of Mother’s appeal concerns the trial court’s substantive

custody award. We begin our analysis of her remaining issues by observing

this Court’s scope and standard of review for custody matters:

        In reviewing a custody order, our scope is of the broadest type
        and our standard is abuse of discretion. We must accept findings
        of the trial court that are supported by competent evidence of
        record, as our role does not include making independent factual
____________________________________________
4 The procedural disposition of this case is also pertinent to our decision. Here,
Grandmother sought a modest adjustment of her custody time. Moreover,
Mother only sought to end Grandmother’s contact with the Child in response
to Grandmother’s modification petition. Notably, the trial court recognized
that traumatic event occurred nearly six years ago, and the Grandparent-Child
relationship has existed for years without any real issue.

                                               -7-
J-A15020-22


      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court's deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

      The Child Custody Act provides grandparents with the ability to seek

partial custody in certain situations, including when a parent of the child is

deceased. See 23 Pa.C.S.A. § 5325(1). Underpinning the statute is the state’s

interest in protecting the health and emotional welfare of children, which

includes ensuring that children are not deprived of beneficial relationships with

their grandparents. See Hiller v. Fausey, 904 A.2d 875, 886 (Pa. 2006);

see also D.P. v. G.J.P., 146 A.3d 204, 211 (Pa. 2016).

      “The stated goal [of fostering the grandparent-child relationship] is not

insignificant. In the event of a major disruption to the family environment,

such as where there is parental abuse, neglect, substance abuse, mental

illness, or abandonment, the interest may be especially pronounced.” D.P.,

146 A.3d at 214 (citation omitted).      Our courts have recognized that the

state’s interest extends to situations where a parent has died:

         While the Pennsylvania Supreme Court recognized that a
         grandparent’s desire for partial physical custody would not
         prevail over a fit parent’s decision to limit contact in all
         cases, it refused “to close our minds to the possibility that
         in some instances a court may overturn even the decision
         of a fit parent to exclude a grandparent from a grandchild’s
         life, especially where the grandparent’s child is

                                      -8-
J-A15020-22


         deceased and the grandparent relationship                 is
         longstanding and significant to the grandchild.”

J. & S.O. v. C.H., 206 A.3d 1171, 1176 (Pa. Super. 2019) appeal denied, 654

Pa. 517 (Pa. 2019) (quoting Hiller, 904 A.2d at 887) (emphasis original). The

High Court has also emphasized “the many potential benefits of strong inter-

generational ties” as another reason to foster the grandparent-child

relationship. See Hiller, 904 at 886 (citing Troxel v. Granville, 530 U.S. 57,

64 (2000)).

      Of course, the state’s interest in protecting the grandparent-child

relationships comes with a cost – namely, the infringement of a parent’s

rights. See Hiller, 904 A.2d at 886. “There is no dispute that Section 5325

burdens the rights of parents to make decisions concerning the care, custody,

and control of their children; that such right is a fundamental one; and that,

as such, it is protected by the Fourteenth Amendment’s due process and

equal-protection guarantees.” D.P., 146 A.3d at 210 (citations omitted); see

also Troxel; and see U.S. CONST. amend. XIV, § 1.

      Instantly, Mother acknowledges Grandmother has standing to pursue

partial custody under 23 Pa.C.S.A. § 5325(1).      She does not allege any

procedural violation, nor does she challenge the validity of that subsection,

which was reaffirmed as recently as 2019. See J. & S.O., supra. Instead,

Mother claims the trial court impermissibly infringed on her fundamental

custody right, by misapplying one of the relevant factor analyses prescribed

by the Child Custody Act. See 23 Pa.C.S.A. § 5328(a), (c).



                                    -9-
J-A15020-22



        The Child Custody Act mandates two separate analyses when a

grandparent seeks partial custody. First, “[i]n ordering any form of custody,

the court shall determine the best interest of the child by considering all

relevant factors, giving weighted consideration to those factors which affect

the safety of the child, including [factors 1 through 16.]” 23 Pa.C.S.A. §

5328(a)(1)-(16).5 Second, for grandparents, the Child Custody Act further

mandates          the     consideration        of    supplemental   criteria   under   Section

5328(c)(1)(i)-(iii), in addition to the factors itemized under Section 5328(a).

D.R.L. v. K.L.C., 216 A.3d 276, 280 (Pa. Super. 2019).

        Mother’s second and third appellate issues concern the trial court’s

findings under Section 5328(c)(1)(i) and (ii), respectively.

        Section 5328(c)(1) provides, in relevant part:

             (1) In ordering partial physical custody or supervised
             physical custody to a party who has standing under section
             5325(1) or (2) (relating to standing for partial physical
             custody and supervised physical custody), the court shall
             consider the following:

                      (i) the amount of personal contact between the child
                      and the party prior to the filing of the action;

                      (ii) whether the award interferes with any parent-child
                      relationship;

                                                        […]


____________________________________________
5 We have held that a Section 5328(a) analysis is also necessary when – as
was the case here – a party seeks to modify the type of custody award. See
A.V. v. S.T., 87 A.3d 818, 824 n.4 (Pa. Super. 2014); see also 23 Pa.C.S.A.
§ 5323(a) (“Award of custody”). Grandmother sought to modify the type of
custody award, from supervised physical custody to partial physical custody.

                                                    - 10 -
J-A15020-22



23 Pa.C.S.A. § 5328(c)(1)(i)-(ii).

      In her second appellate issue, Mother argues the trial court ignored “the

utter lack of substance to the relationship” between Grandmother and the

Child when considering Section 5328(c)(1)(i). See Mother’s Brief at 23. She

concludes that the custody award was erroneous, because it “was imposed in

the absence of a substantive, caring and nurturing relationship upon which

[the Child] relies and derives emotional value.” Id.

      For support, she cites Hiller, supra.         In that case, a maternal

grandmother sought partial custody after the mother’s death from cancer.

Prior to the mother’s death, the child had frequent contact with the

grandmother, especially during the last two years of the mother’s illness, when

they saw each other almost daily. The grandmother was an active part in the

daily routine and took on the task of preparing the child for the mother’s

death. And given their close relationship, the trial court determined that the

grandmother should be entitled to partial physical custody. Hiller, 904 A.2d

at 877.

      Hiller concerned the constitutionality of the prior version of Section

5325, which authorized grandparents to seek partial custody in the event of a

parent’s death.   Ultimately, our Supreme Court acknowledged the state’s

interest in fostering the grandparent-child relationship and upheld the statute

authorizing grandparent custody upon a parent’s death. Id. But Mother does

not rely on Hiller for its holding, per se; instead, she relies on facts of Hiller

to illustrate what, in her view, constitutes the requisite amount of personal

                                     - 11 -
J-A15020-22



contact before a court may award a grandparent custody under Section

5328(c)(1)(i). Mother distinguishes the instant case from the facts of Hiller

to argue that the subject Child and Grandmother had a much more attenuated

relationship.   Mother concludes that, unlike the relationship in Hiller, the

amount of personal contact between Grandmother and the Child does not

warrant a partial custody award.

      First, we do not construe Hiller – as Mother does – to be the yardstick

by which a court measures the amount of grandparent-child contact before

determining whether a partial custody award is deserved. That consideration

is codified by Section 5328(c)(1)(i), which the trial court must weigh in

conjunction with the other relevant factors. Second, although we recognize

the factual distinctions from Hiller, the record in this matter does not support

Mother’s allegation that the partial custody award was unfounded due to the

lack of personal contact between Grandmother and the Child.

      In its consideration of the amount of personal contact between

Grandmother and the Child, the trial court made the following findings:

            •   [T]he testimony was clear that Grandmother did not
                have a relationship with the Child prior to Father’s
                suicide on December 29, 2016. However, it appeared
                that Grandmother desired to develop a relationship
                with the baby, as evidenced by a letter sent to Mother
                on or about August 1, 2016.

            •   Of relevance to this court was the fact that at the
                hearing [in May 2018], Mother agreed to entry of a
                consent order granting Grandmother supervised
                partial custody every other Friday evening. By her
                agreement, Mother allowed a relationship to begin
                between Grandmother and the Child, beginning in

                                     - 12 -
J-A15020-22


               June 2018 when the Child was approximately two
               years old. Mother testified that she agreed to the
               above arrangement because she felt compassion for
               Grandmother and wanted to make things work.
               Approximately 40 of these supervised visits occurred
               as scheduled for almost two years until approximately
               March/April 2020.

           •   Grandmother testified that while the supervised visits
               were enjoyable, that having them occur where Mother
               lived with the Maternal Grandparents and [Mother’s
               minor    siblings],   was     awkward      and    tense.
               Grandmother felt like she was intruding into their
               home. Grandmother testified that she referred to
               herself as “Nana” and the Child also called her “Nana,”
               and that when told “I love you,” the Child would
               respond “I love you too.” Mother acknowledged that
               she had heard the Child refer to [Grandmother] as
               “Nana” but further testified that the Child typically did
               not refer to [Grandmother] at all during visits or if he
               did, he called her “Denise.”

           •   Grandmother      entered    as   evidence     several
               photographs of the Child taken during the early visits.
               This court noted that the pictures depict a happy,
               smiling Child that appeared to be enjoying his
               interactions with Grandmother.

           •    In March/April 2020, due to the uncertainty
               surrounding the COVID-19 pandemic, the parties
               agreed to stop the in-person visits and instead have
               telephone calls. […] However, the court was satisfied
               to resume visits and allow unsupervised contact while
               in a public location to occur near Mother’s home as a
               way to slowly transition to Grandmother resuming
               regular contact with the Child. […] By all accounts,
               the several “unsupervised” [] visits went well.

See generally T.C.O. at 6-8 (emphasis original).

     The trial court was primarily persuaded by the fact that Mother allowed

Grandmother to begin a relationship three years ago, when the Child was a

toddler. Whether Mother was motivated by guilt, or sympathy, or out of a

                                     - 13 -
J-A15020-22



genuine concern for the Child’s best interests, she allowed Grandmother to

become a part of the Child’s life.    Indeed, Grandmother has consistently

maintained this relationship since.           Although Mother’s opposition to

Grandmother’s custody appears to be made in good faith, we find her

appellate argument on this point to be somewhat disingenuous.           Mother

cannot expect the trial court to ignore the relationship that Mother herself

permitted to blossom. Nor can Mother expect this Court to ignore the trial

court’s subsequent findings.

      When considering the trial court’s findings in light of the record, we

discern no abuse of discretion. The court thoroughly considered the amount

of personal contact between the Child and Grandmother prior to the

commencement of the modification action. Importantly, we observe that the

trial court awarded Grandmother partial custody for only seven hours each

month, on the first Saturday. To be sure, the partial physical custody award

is an expansion of Grandmother’s custody (and thus necessarily an

infringement upon Mother’s custody). But the award is not out of proportion

with the amount of personal contact between Grandmother and the Child,

prior to Grandmother’s modification petition. Put another way, the court’s

conclusions under Section 5328(c)(1)(i) are not manifestly unreasonable in

light of the sustainable findings. See S.T., 192 A.3d at 1160.       For these

reasons, Mother’s second appellate issue is without merit.

      In her final appellate issue, Mother argues the custody award “interferes

with the parent-child relationship,” in contravention of Section 5328(c)(1)(ii).

                                     - 14 -
J-A15020-22



See generally Mother’s Brief at 26-30.                  “We have emphasized that the

burden is on the grandparents to demonstrate that partial custody or

[supervised physical custody] in their favor is in the child’s best interest and

will not interfere with the parent-child relationship.” D.R.L., 216 A.3d at 279

(citation omitted); see also Hiller, 904 A.2d at 879.

        Mother reasons that Grandmother’s involvement would interfere with

Mother’s desire to begin a new life with Kevin Smith (Fiancé) and his family.6

To explain, Fiancé has been involved in the Child’s life since infancy. The Child

believes Fiancé is his father and that Fiancé’s parents are his extended

paternal family. Mother has decided not to inform the Child about “all of the

circumstances pertaining to the Child’s Father.” See Mother’s Brief at 28.

Evidently, it was Mother’s intention never to tell the Child about Father or the

paternal family – or at least not in the immediate future. According to Mother,

the partial custody award interferes with her parental right to decide what to

tell the Child and when.

        The trial court opined that Mother “wishes to erase the fact that the

Child had a biological father and therefore deny [the Child] the opportunity to

continue the relationship [with Grandmother.]” See T.C.O. at 10. The court

said it was “gravely concerned about the effect this will have on the Child’s

emotional health and well-being.” Id.




____________________________________________
6   The wedding was planned for February 2022.

                                               - 15 -
J-A15020-22



      However, the learned trial court determined that it was still Mother’s

decision how much to divulge to the Child and when to do so.               At the

conclusion of the hearing, the court spoke directly to Mother:

         [Mother’s] been forthright with the court today which I
         appreciate as to her feelings on the matter. And it would
         seem to me with everything she’s been th[r]ough, she’s
         earned that right to be able to tell [the Child] what she
         thinks is appropriate. I would just, while it is your decision,
         ma’am, I would just very, very strongly encourage you to
         give it serious consideration moving forward when you’re
         deciding what to tell him, if anything, because in my
         experiences these things, these secrets, they don’t remain
         secrets. And it would seem to me the most important
         person in [the Child’s] life, or people I should say, are his
         Mother and [Fiancé.] And I would just ask you to consider
         how [the Child] will feel at some point, and it’s not if, it’s
         probably a matter of when he finds out that [Fiancé] is not
         his biological father. How will it impact [the Child] when he
         finds out that the two most important people in his life
         essentially lied to him? My experience in handling these
         cases is the older a child gets when he’s told, if secrets are
         kept, it has a devastating impact.

         But, ma’am, I can’t make that decision for you. You’re his
         mother. You need to make that decision. But I would just
         encourage you to just give it some real thought. Certainly
         [the Child] is not at an age to where it would be appropriate
         to tell him, I guess what we’ll call the full story. Certainly
         that would not be in his best interest. But it would seem to
         me     an    age    appropriate     factual,   age-appropriate
         conversation at least rooted in facts telling him that his
         biological father was ill and he died, but that he has [Fiancé]
         and [Fiancé’s] been in his life, that he loves him and he
         wants to be his dad. But, again, that’s not my job here
         today, ma’am. I would just ask you to consider it.

N.T. (Day 2) at 92-94.




                                     - 16 -
J-A15020-22



      The court also acknowledged that Grandmother has respected Mother’s

wishes thus far and cautioned Grandmother to continue to do so:

         The other thing, [Grandmother], it seems to me as though
         you’ve been overall pretty respectful of the wishes of
         [Mother] as far as what’s told to the Child. I’m not going to
         specifically put it in the court order what you’re allowed to
         talk to him about, but I really don’t see where it would be in
         his best interests to have some of these things told to him
         by anybody other than his Mother. So, my point, ma’am, is
         I would expect you to continue to support her and be
         respectful of however she presents this situation to the
         Child. And I know you may not agree with that, but we’ve
         got to look at what’s in the Child’s best interest.

Id. at 95-96.

      Even though the trial court ruled that Mother retained the exclusive right

of whether, and how much, to share with the Child about his Father, Mother

maintains that the partial custody award still interferes with the parent-child

relationship.

      For support, Mother relies on D.R.L., supra. There, the trial court found

that the grandparents’ request for more partial custody would interfere with

the mother’s and the adoptive father’s relationship with the child. D.R.L., 216

A.3d at 285-86. Under our deferential abuse of discretion standard, we had

to affirm:

         In sum, we interpret the crux of [the] paternal
         grandparents’ claims as disputes with the trial court’s
         findings of fact and determinations regarding credibility and
         weight of the evidence.         [The] paternal grandparents
         essentially ask this court to re-find facts, re-weigh evidence,
         and re-assess credibility. That is not our role. As evidence
         by the trial court’s opinion, the trial court performed a
         detailed and thorough analysis of the child’s best interest.

                                     - 17 -
J-A15020-22


         The trial court’s findings and determinations are supported
         by competence evidence in the record and we will not
         disturb them. Accordingly, we conclude that the trial court
         did not abuse its discretion by declining to expand the
         paternal grandparents’ custodial periods with the child.

Id. (internal citation omitted) (capitalization adjusted).

      Mother’s reliance upon D.R.L. is misplaced, because she fails to

appreciate how her case differs from the procedural disposition of D.R.L.

Here, the trial court found that an expansion of Grandmother’s custody would

not interfere with the parent-child relationship. We must follow the same

deferential standard of review, which means that we do not “re-find facts, re-

weigh evidence, and re-assess credibility.” Id.

      Applying our deferential standard, we conclude the trial court’s findings

are supported by competent evidence. The court heard testimony that

Grandmother has deferred to Mother’s wishes regarding the involvement of

the paternal family. Moreover, Grandmother has promoted the parent-child

relationship and has been supportive of Fiancé. The court opined:

         The court heard testimony that Grandmother complied with
         Mother’s wishes to keep the Child’s biological Father a
         secret.     Mother apparently has told the Child that
         Grandmother is just a “family friend.” While Grandmother
         disagrees with this, she has followed Mother’s wishes.
         Furthermore, Grandmother testified that she would be in
         favor of [Fiancé] adopting the Child, so that the Child would
         have all the benefits afforded by an intact family unit.
         However, Grandmother felt that the Child should also be
         able to have a relationship with the paternal side of his
         family, including his teenage half-sister[.] Despite
         disagreeing with Mother on this issue, Grandmother has
         followed Mother’s wishes. There was no evidence that
         Grandmother has not supported the parental relationship


                                     - 18 -
J-A15020-22


         between the Mother and the Child. In her testimony,
         Grandmother was complementary of Mother and Fiancé.
         Grandmother credibly testified that she was never critical of
         Mother, Fiancé, or the maternal grandparents and never
         said or did anything during visits to undermine Mother’s
         position of importance in the Child’s life. Grandmother
         credibly testified that she did not blame Father’s suicide on
         Mother, testifying that it happened because he had mental
         health problems.

T.C.O. at 8-9 (capitalization adjusted).

      Perhaps we would have concern if the trial court gave Grandmother

carte blanche to tell the Child the unvarnished truth, without regard to

Mother’s careful consideration about how best to inform the Child. Had the

court done so, then we could envision how its award might run the risk of

parental interference under Section 5328(c)(1)(ii).      But that is not what

occurred here. The trial court utilized a deft touch, reserving for Mother the

right to inform the Child about his parentage, while imploring the parties to

appreciate the “minefield” created by withholding the truth. See N.T. (Day 2)

at 97. Given the court’s decision, Mother’s argument – that a partial custody

award interferes with her ability to create a new family unit with Fiancé – fails

on its own terms: Grandmother is supportive of Mother; Grandmother has

abided by Mother’s wishes about what is told to the Child; and Grandmother

is in favor of Fiancé adopting the Child.

      Briefly, we dispose of Mother’s ancillary arguments regarding the trial

court’s application of Section 5328(c)(1)(ii). Mother wished that Grandmother

refer to herself as “a close family friend” and not “Nana.”         After some

deliberation, the court allowed Grandmother to refer to herself as “Nana.” Id.

                                     - 19 -
J-A15020-22



at 97-99. We discern no error or abuse of discretion. First, as we discussed

in detail above, the state has an interest in fostering the grandparent-child

relationship. The Legislature has codified that interest in the Child Custody

Act, which explicitly refers to grandparents. It might lead to an absurd7 result

if a grandparent, who obtained an award under a grandparent custody statute,

could not self-identify as the grandparent. Second, the testimony reveals that

the Child already refers to Grandmother as “Nana,” at least some of the time.

        Insofar as Mother alleged that the partial custody award causes parental

interference because the award adversely affects her mental health, we

conclude this argument merits no relief. We note that the trial court found

credible Mother’s testimony that the circumstances of her relationship with

Father cause her stress and anxiety. But the court did not conclude that this

emotional toll meant that Grandmother’s partial custody award interfered with

the parent-child relationship. The court was not persuaded that a relatively

modest expansion of Grandmother’s custody would now produce such distress

that it would cause parental interference.8 Such a determination was within

the court’s purview.

        In sum: the trial court did not error or abuse its discretion when it

determined that Mother’s additional testimony about her history with Father
____________________________________________
7 Courts must not interpret a statute in a manner that leads to an absurd
result. See, e.g., C.B. v. J.B., 65 A.3d 946, 953 (Pa. Super. 2013).

8 The trial court also encouraged Mother to consider Grandmother’s proposal
that the parties seek some type of counseling. Evidently aware that these
professional services can be costly, the court stopped short of including it in
the custody order.

                                               - 20 -
J-A15020-22



was irrelevant; the court did not abuse its discretion when it determined that

Grandmother and the Child had a prior, beneficial relationship under Section

5328(c)(1)(i); and the court’s award would not result in parental interference

under Section 5328(c)(1)(ii), as Mother retained the right to determine how

best to reveal to the Child the truth about his parentage. Apart from these

holdings, we echo the thoughtful remarks delivered by the trial court. We

sympathize with the trauma the parties have endured, applaud their endeavor

to be respectful toward each other, and encourage them to continue being

mindful of the Child’s best interests.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 10/14/2022




                                     - 21 -